Citation Nr: 0509755	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's widow for purposes of Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
December 1944.  He died in April 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to dependency and indemnity compensation, 
death pension and accrued benefits, based on the appellant 
not being recognized as the surviving spouse of the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that she is entitled status as 
surviving spouse of the veteran for the purpose of 
entitlement to VA benefits.  Although she acknowledges having 
been separated in 1983, she alleges that the she was not at 
fault given the circumstances of the separation.

A review of the claims file reflects that the RO has not 
fully satisfied its duty to assist.  The RO sent the 
appellant a letter in May 2003 describing its duty to assist, 
and detailing the actions she should take in support of her 
claim and the actions the RO would take in assisting the 
appellant.  Among the duties the VA said it would do, was to 
request statements from persons who have knowledge of the 
conditions of the appellant's marriage and separation from 
the veteran if she provided complete names and mailing 
addresses.  This letter was re-sent in July 2003 as per 
appellant's request.

In August 2003 the appellant sent the RO a letter that 
detailed the circumstances of her separation.  On the last 
page of this letter, she listed five names and four addresses 
of individuals said to have knowledge of the circumstances of 
the marriage and separation between the veteran and the 
appellant.  There is no indication that the RO ever attempted 
to contact these individuals listed, as was promised in the 
May 2003 duty to assist letter.  VA's duty to assist in this 
case includes making a reasonable effort to obtain evidence 
necessary to substantiate a claim for benefits.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should contact the 
individuals listed in the last page of a 
written statement submitted in August 
2003 by the appellant and request these 
individuals submit statements about their 
personal knowledge of the circumstances 
surrounding the 1983 separation between 
the appellant and the veteran.  Evidence 
of an attempt to contact these 
individuals should be recorded in the 
claims file, and negative response should 
be reported, if any statements are not 
obtained. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




